DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-7 and 11, in the reply filed on July 16, 2021 is maintained.
Claim Rejections - 35 USC § 102
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US 2003/0032743).
Fujisawa teaches various Group 7 transition metal complexes:

    PNG
    media_image1.png
    373
    445
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    245
    444
    media_image2.png
    Greyscale
……
Fujisawa further demonstrates the preparation of Mn transition metal complexes in the presence of methanol in Examples 1-4.  
Fujisawa’s teaching anticipates in claim 4.
Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (US 2003/0032743).
Fujisawa’s teaching’s teaching is relied upon as shown above.  Note, Fujisawa expressly teaches the transition metal to be selected from anyone in Group 7 (same as Applicants referred Group 17), and the transition metal precursor is selected from acyloxy transition metal (acyloxy is the synonym of carboxylate).
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Fujisawa’s teaching to prepare any Groups 17 transition metal complex in alcohol from an acyloxy Group 17 transition metal precursor since such is within the scope of Fujisawa’s teaching and in the absence of any showing criticality and unexpected results.
Response to Arguments
Applicant’s arguments with respect to claims 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763